McLENNAN, P. j.,
dissents, and votes for reversal on the ground that the plaintiff was guilty of contributory negligence as matter of law (Fiddler v. N. Y. C., etc., 64 App. Div. 95, 71 N. Y. Supp. 721 ; Fealey v. Bull, 163 N. Y. 397. 57 N. E. 631 ; Culhane v. N. Y. C., etc., 60 N. Y. 133 : Rich v. Pa. R. R. Co., 112 App. Div. 818. 98 N. Y. Supp. 678), and also on the ground that the finding of the jury that the defendant was guilty of negligence which was the proximate cause of the accident was contrary to and against the weight of evidence.
ROBSON, J., not voting.